Macomber, J.
I concur in the result reached in tlie opinion herein of Mr. Justice Corlett. ' On account of the decision of this court in the case of Goodrich v. Railroad Co., 29 Hun, 50, which is in principle the same as this, we should, I think, affirm the judgment, irrespective of the reasons hereinafter expressed. There is also language used by the court of appeals in Nolan v. Railroad Co., 87 N. Y. 67, which, though possibly, as is claimed by appellant, was not necessary to the decision of that case, cannot be ignored by us. There Judge Finch says: “The rule is settled that, independent of the mandate of the statute, * * * it is not, even in the ease of steam-cars, negligence per se for a passenger to stand on the front platform of a moving car, ”—referring to those cases where the passenger was unable to procure a seat within the car. But I think it extremely doubtful if the statute (section 46, c. 140, Laws 1850) known as the “General Bailroad Act,” and the regulations thereunder made by the defendant, are applicable to the ease of a passenger passing carefully upon a lawful errand from one car to another while the train is in motion. The language of the statute is: “In case any passenger on any railroad shall be injured while on the platform of a car,.or on any baggage, wood, or freight car, in violation of the printed regulations of *685the company posted up at the time in a conspicuous place inside of the passenger cars then in the train, such company shall not be liable for the injury: provided, said company at the time furnished room inside its passenger cars sufficient for the proper accommodation of the passengers. ” The language there used is broad enough to include passengers in getting on and off the cars at proper times and places. But clearly no such construction can be put upon the statute, notwithstanding the comprehensiveness of the words used, “while on the platform of a car, ” etc. A passenger must pass upon the platform both in getting on and getting off the train. If, while in that act," he is injured, say by the giving away of the platform, could it be reasonably contended that there could be no recovery because he was “injured while on the platform, ” and while there was sufficient room inside of the cars for the proper accommodation of passengers? The question is not debatable, though the words in a literal sense would, in the case supposed, exempt the company from liability. The true meaning of this section is that the passenger shall not stand or remain on the platform while the cars are in motion when there is sufficient accommodation inside the car. It does not make the presence of the passenger on the platform per se an act of negligence, and such has been its practical construction and application by railway companies." The regulation of this defendant, posted inside its cars, printed on metal, is as follows: “Passengers are not allowed to stand on the platform.” Passing from one car to another while in motion is not of itself a violation of these regulations. In so doing it may well be conceded that, even outside the statute, the passenger takes upon himself the ordinary hazards attending the act, such as the perils of the lurching and jerking of the train, of the elements, of his own misstep or want of nerve, and other like hazards. But I am not prepared to hold that his presence on the platform while returning from the smoking-car, where he went to smoke, to his seat in another coach, when the train was running at its usual speed, is per se such a reckless act as to absolve the defendant from the duty of furnishing couplings sufficient to hold the cars together, thus, by its negligence, adding to the well-known and ordinary perils of transit the unknown and extraordinary, namely, the omission of duty of the company to provide suitable and proper appliances for holding the cars together, a failure of obligation to the public which is inexcusable under the law governing the liability of common carriers of passengers for hire. In my judgment the jury was justified by the evidence in finding that, except for the defective couplings, the plaintiff’s intestate would have passed in safety from the one car to the other. The judgment should be affirmed.